Citation Nr: 0206250	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC or RO) in Sioux Falls, South Dakota, which, 
inter alia, denied the benefits sought. 

In a January 5, 1999 BVA decision, the Board affirmed the 
RO's denial of benefits.  The veteran appealed the BVA 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  While the case was pending 
before the Court, the Veterans Claims Assistance Act of 2000, 
infra, became law.  Thereafter, the Court vacated the Board's 
January 1999 decision for initial consideration of the 
veteran's claims in the context of that new law.  


FINDINGS OF FACT

1.  In March 1984, the Board denied the veteran's claim for 
service connection for a gastrointestinal disability.

2.  The evidence submitted or otherwise obtained since the 
Board's March 1984 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
gastrointestinal disability.


3.  In April 1992, the M&ROC denied the veteran's attempt to 
reopen his claim for service connection for low back 
disability.  Following receipt of the veteran's Notice of 
Disagreement, a SOC was mailed to him in July 1992; 
thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial.

4.  The evidence submitted or otherwise obtained since the 
April 1992 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with the evidence previously assembled is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.


CONCLUSIONS OF LAW

1.  The March 1984 Board decision, which denied service 
connection for gastrointestinal disability, is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  Evidence received since the March 1984 Board denial of 
service connection for gastrointestinal disability is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The April 1992 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a low back disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the unappealed April 1992 rating 
denial of service connection for low back disability is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1984, the Board denied the veteran's claim for 
service connection for a gastrointestinal disability.  Unless 
the Chairman of the Board orders reconsideration of a 
decision-or another exception to finality applies 
(e.g., the decision in question was clearly and unmistakably 
erroneous), all Board decisions are final and binding on the 
veteran on the date stamped on the face of the decision.  38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100(a) (2001).  And the law 
further provides that the prior Board decision cannot be 
reopened and overturned unless evidence submitted in support 
of the veteran's claim is both "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 1991).

In April 1992, the M&ROC denied the veteran's attempt to 
reopen his claim for service connection for low back 
disability.  Following receipt of the veteran's Notice of 
Disagreement, a SOC was mailed to him in July 1992; 
thereafter, the veteran did not file a Substantive Appeal 
within 60 days from the date of the mailing of the SOC, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the July 1992 rating denial.  
Inasmuch as the veteran did not perfect a timely appeal, that 
RO decision is final and binding on him.  38 U.S.C.A. § 7105.

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

As noted above, the Veterans Claims Assistance Act of 2000 
was recently enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) (VCAA).  This new legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It bears reiterating, however, that VA cannot 
reopen a claim that has been previously disallowed except 
when new and material evidence has been presented.  38 C.F.R. 
§ 3.156(a).  And although the regulation concerning the 
definition of new and material evidence recently was amended, 
see 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)), that amendment to 38 C.F.R. § 3.156(a) 
applies only to petitions to reopen claims that were received 
on or after August 29, 2001.  Here, the veteran petitioned 
the RO to reopen his claims prior to that date.  Therefore, 
the amended regulation does not apply.

The Board also finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the April 1997 rating decision, the statement of 
the case (SOC) subsequently issued, and in the various other 
development letters that have been issued during the more 
recent years since.

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran asserts that service records associated with a 
broken back are missing from his claims file, and he submits 
a duplicate of a June 21, 1962 sick call record in support of 
his contention.  However, that record concerns a 
gastrointestinal medical disorder only and is entirely silent 
as to complaints, treatment or diagnoses relating to any back 
disorder.  Moreover, that record reflects that he was even 
ambulatory at that time, and the Board additionally observes 
that the veteran has previously conceded that no back X-rays 
were actually afforded at that time.  Under the 
circumstances, the Board concludes that the records are 
complete in these regards and that additional development 
would be unproductive.  In April 2002, the veteran submitted 
a statement along with copies of several documents, one of 
which suggests that he has filed for or is currently 
receiving disability benefits from the Social Security 
Administration (SSA) or Supplemental Security Income (SSI); 
however, that document does not suggest-and there is no 
assertion either, that those claimed benefits were predicated 
on the disorders currently being advanced at the Board.  Also 
the record on appeal otherwise indicates that he has a whole 
variety of other disorders not at issue, and he has not 
alleged that the SSA is in possession of any records 
pertinent to this particular appeal which have not already 
been associated with the claims file.  Neither has he 
requested that the Board obtain any such records.  Thus, the 
Board concludes that no additional development in these 
regards is warranted at this time.  The Board additionally 
observes that the veteran has been offered an opportunity to 
submit additional evidence in support of his claims.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims, and the Board 
will proceed with appellate disposition on the merits.

An important change to the law under the VCAA is the 
amendment of Rule 1304 to eliminate the requirement that 
evidence the Board receives be referred to the RO 
for consideration and issuance of a SSOC if there is no 
waiver of that right by the appellant or representative.  
Moreover, a SSOC is not required if the Board obtains 
additional pertinent evidence on its own or if additional 
evidence is received by the RO after the appeal has been 
certified and transferred to the Board.  66 Fed. Reg. 40,942, 
40,944 (Aug. 6, 2001).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Gastrointestinal Disability

In denying service connection for gastrointestinal disability 
in March 1984, the Board noted that the veteran had 
experienced a transitory episode of gastrointestinal upset in 
service which resolved without residual disability.  The 
Board determined that chronic gastrointestinal disability had 
not been incurred in or aggravated by service.  Evidence in 
the Board's possession in March 1984 included the veteran's 
service medical records, among which were reports reflecting 
that he presented with complaints including stomach pain, 
vomiting and epigastric cramping in June 1962; the 
impression, following physical examination, included no acute 
problem.  The following day, the veteran was noted not to be 
experiencing "any path[ology]".  

When examined for service separation purposes in August 1964, 
the veteran gastrointestinal system was evaluated as normal.  
Subsequent to service, when he was examined by VA in March 
1982, nearly 20 years after service, the pertinent diagnosis, 
following physical examination as well as an upper 
gastrointestinal series, was only history of gastritis.  Also 
of record in March 1984 was a report pertaining to the 
veteran's period of hospitalization at a VA facility in 
February 1983; the veteran's admission was occasioned by a 
bout of depression in the aftermath of the loss of his 
business, and the pertinent diagnosis was functional 
gastrointestinal syndrome.

Evidence added to the record since March 1984 consists of 
duplicate copies of (1) the veteran's service medical 
records, with sections highlighted with colored magic marker 
of pertinent entries; and (2) the above-addressed report 
pertaining to the veteran's period of hospitalization at a VA 
facility in February 1983.  Also of recent submission are a 
number of statements by the veteran wherein, in substance, he 
avers that he has present gastrointestinal disability of 
chronic derivation due to service.

Low Back Disability

The Board had denied service connection for low back 
disability in October 1986, after observing that service 
medical records were wholly silent for any reference to a low 
back problem and that there was no evidence otherwise 
relating any then current low back problem to service.  The 
Board determined that chronic low back disability had neither 
been incurred in nor aggravated by service.  Evidence in the 
Board's possession in October 1986 included the veteran's 
service medical records, which are, in their entirety, 
negative for any reference to a low back problem.  Also of 
record in October 1986 was a February 1979 statement from H. 
J. Schuutz, M.D., wherein the veteran is assessed as having 
mechanical low back pain.  Further included of record in 
October 1986 was the above- cited report pertaining to the 
veteran's period of hospitalization at a VA facility in 
February 1983, on which the pertinent diagnosis was 
mechanical back syndrome; and a report pertaining to VA 
outpatient treatment rendered the veteran in June 1984, the 
assessment on which was history of chronic low back pain. 

In the interim between the rendering of the Board decision in 
October 1986 and the entry of the above-cited unappealed 
April 1992 rating denial (wherein the M&ROC determined that 
new and material evidence to reopen the veteran's claim for 
service connection for low back disability had not been 
submitted since the October 1986 Board denial), a report was 
added to the record pertaining to the veteran's examination 
by VA in September 1991, on which the diagnosis was back pain 
with arthritis involving the thoracic segment of the spine.

Evidence added to the record since April 1992 consists of 
duplicate copies of (1) the veteran's service medical 
records, with segments highlighted with colored magic marker 
of pertinent entries; and (2) the above- addressed report 
pertaining to the veteran's period of hospitalization at a VA 
facility in February 1983.  Also of recent submission is a 
March 1994 statement from the veteran wherein he alleges he 
incurred lumbar disc disease in service owing to engaging in 
heavy lifting.

Analysis

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Recently received copies of the evidence designated above as 
enumerated items (1) and (2) are duplicates of evidence 
already of record, notwithstanding the colored highlighting 
of certain entries in pertinent service medical records which 
were earlier free of the same.  As such, these items are, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.156(a) 
quoted above, not 'new and material'.

Most recently, when the claims were respectively denied, the 
claims failed because the evidence did not demonstrate 
chronic disability in service or an association between the 
claimed disabilities and service.  The evidence recently 
submitted still fails to competently demonstrate chronic 
disability in service or an association between the veteran's 
claimed disorders and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Given the foregoing observations, then, it is concluded that 
no item of 'new and material' evidence, in accordance with 
the above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for gastrointestinal 
disability.  Therefore, such claim is not reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
gastrointestinal disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for low 
back disability is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

